MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Jan 14 2021, 8:39 am

court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Lisa Diane Manning                                        Theodore E. Rokita
Danville, Indiana                                         Attorney General of Indiana
                                                          Monika Prekopa Talbot
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re the Termination of the                              January 14, 2021
Parent-Child Relationship of:                             Court of Appeals Case No.
                                                          20A-JT-1328
A.C. and G.C. (Minor Children),
                                                          Appeal from the Putnam Circuit
and                                                       Court
S.I. (Mother),                                            The Honorable Matthew L.
Appellant-Respondent,                                     Headley, Judge
                                                          Trial Court Cause Nos.
        v.                                                67C01-2002-JT-3
                                                          67C01-2002-JT-4
Indiana Department of
Child Services,
Appellee-Petitioner



Weissmann, Judge.

Court of Appeals of Indiana | Memorandum Decision 20A-JT-1328 | January 14, 2021             Page 1 of 12
[1]   During her fourth CHINS cases arising from drug use and domestic violence,

      Mother was finally able to articulate how these conditions adversely impacted

      her children. But she continued to see her abuser—the children’s father—at

      great risk to herself and her children. He had not sought the substance abuse or

      mental health treatment she knew he needed, but she continued to call him, and

      FaceTime him, and let him into her home. Even after he kicked her door in and

      ran away with her son, even after he caused a police standoff outside her home,

      she continued to make excuses for him and seek his company. As a result of the

      children’s repeated exposure to domestic violence and Mother’s inability to

      change the circumstances leading to their removal, the trial court terminated

      her parental rights. Finding the trial court’s termination order was not clearly

      erroneous, we affirm.


                                                     Facts
[2]   S.I.’s (Mother’s) history with DCS dates back twelve years and includes five

      CHINS determinations for different combinations of her four children. The

      common themes in these proceedings are domestic violence and marijuana use.

      Not all of the domestic violence allegations involved the abuser relevant to this

      case, K.C. (Father). For instance, in 2008, police arrested Mother for allegedly

      biting, hitting, and bruising the father of her now 12-year-old child. Most

      recently, Mother’s infant was adjudged a CHINS in April 2020 due to Mother’s

      brief marijuana relapse and her continued contact with Father. Neither her 12-

      year-old nor her infant are part of this proceeding.



      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1328 | January 14, 2021   Page 2 of 12
[3]   This the fourth CHINS case. In August 2018, the Indiana Department of Child

      Services (DCS) removed A.C. and G.C. (Children)1 from Father because he

      battered Mother, broke into her home, and abducted G.C. Father acted in

      violation of a verbal no-trespass order from law enforcement. In October 2018,

      DCS also removed Children from Mother because G.C. reported that Father

      had been in the home, and Mother tested positive for methamphetamine.

      Finding that Children were neglected and unsafe, the trial court adjudged them

      Children in Need of Services (CHINS) that same month and they were placed

      in their paternal grandmother’s care. In December 2019, Children moved with

      their grandmother to Kansas, where they still reside. On February 14, 2020,

      about fifteen months after the children were removed, DCS filed to terminate

      parental rights.


[4]   In May 2020, the trial court terminated both parents’ rights. As to Mother, the

      court concluded there was a reasonable probability that the reasons for removal

      would not be remedied, a continued relationship with Mother posed a threat to

      Children, and termination was in their best interests. These conclusions were

      based on Mother “continuing to engage in a relationship with her abuser and

      use THC.” Appellant’s App. Vol. II p. 179. “Because [Father] failed to avail

      himself of services offered to him and has abandoned the Children in the

      process,” the trial court found “Mother’s continued involvement with Father



      1
       A.C. was born on January 23, 2014. She was four years old at the beginning of this CHINS case. G.C. was
      born May 19, 2016. He was two years old at the beginning of this CHINS case. They are now six and four
      years old, respectively.

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1328 | January 14, 2021             Page 3 of 12
      dangerous, neglectful, and a continuing barrier to reunification.” Id. at 180.

      Mother alone appeals.


                                        Standard of Review
[5]   The United States Constitution protects parents’ interest in the care, custody,

      and control of their children. In re I.A., 934 N.E.2d 1127 (Ind. 2010) (citing

      Troxel v. Granville, 530 U.S. 57, 65 (2000)). However, these rights are not

      absolute. The State may terminate parental rights when parents are unable or

      unwilling to meet their parental responsibilities. In re R.H., 892 N.E.2d 144, 149

      (Ind. Ct. App. 2008).


[6]   In our state, a petition to terminate parental rights must allege, in relevant part:


              (B) that one (1) of the following is true:


              (i) There is a reasonable probability that the conditions that
              resulted in the child’s removal or the reasons for placement
              outside the home of the parents will not be remedied.


              (ii) There is a reasonable probability that the continuation of the
              parent-child relationship poses a threat to the well-being of the
              child.


              (iii) The child has, on two (2) separate occasions, been
              adjudicated a child in need of services;


              (C) that termination is in the best interests of the child; and




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1328 | January 14, 2021   Page 4 of 12
              (D) that there is a satisfactory plan for the care and treatment of
              the child.


      Ind. Code § 31-35-2-4(b)(2). If the trial court finds these allegations are true by

      clear and convincing evidence, it shall terminate the parent-child relationship.

      Ind. Code § 31-35-2-8; Ind. Code § 31-37-14-2.


      In reviewing the termination of parental rights, we do not reweigh evidence or

      judge witness credibility. In re R.S., 56 N.E.3d 625, 628 (Ind. 2016) (citing In re

      I.A., 934 N.E.2d at 1132). The judgment will be set aside only if it is clearly

      erroneous. Id. We apply a two-tiered standard of review: first, we determine

      whether the evidence supports the findings and second, whether the findings

      support the judgment. Id.


                                    Discussion and Decision
[7]   Mother contends the trial court erroneously terminated her parental rights

      because she is a survivor of domestic violence and because the court

      significantly ignored her efforts to comply with DCS’s recommendations.

      Additionally, she argues that termination was not in Children’s best interests

      and that the plan for Children’s care is unsatisfactory because Father will be

      able to access them through his mother, with whom they now reside. Because

      Mother does not challenge any of the court’s specific factual findings, we accept

      them as true. See McMaster v. McMaster, 681 N.E.2d 744, 747 (Ind. Ct. App.

      1997). We conclude that the trial court’s findings and judgment are not clearly

      erroneous. Accordingly, we affirm the termination order.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-1328 | January 14, 2021   Page 5 of 12
            I.      Remedying of Conditions and Threat to Children
[8]    Mother argues that her rights were terminated because of her status as a

       survivor of Father’s violent behavior. In doing so, she challenges the trial

       court’s conclusions that it is reasonably likely the conditions resulting in

       removal will not be remedied and that continuing a relationship with Mother

       poses a threat to Children.


[9]    This is Mother’s fourth CHINS action, the first of which began shortly after the

       birth of her eldest daughter in 2008, when she was arrested for biting and hitting

       the child’s father. She then began a long-term relationship with Father who has

       abused Mother for about seven years, often in the presence of Children. He has

       broken into her house, set her curtains on fire, slapped her, strangled her,

       attacked her sister, and abducted G.C. In one instance, Mother’s sister hit

       Father in the face with a frying pan lid to fend off his attack. Father has refused

       to participate in a batterer’s intervention program and failed to pursue mental

       health or addiction treatment.


[10]   Despite Father’s resistance to help and his violence towards her, Mother

       continues to allow Father into her life and make excuses for him. At the

       termination hearing, she explained away Father’s standoff with multiple police

       officers as a misunderstanding, claiming Father “just wasn’t ready [to come out

       of the house] yet.” Tr. Vol. II p. 30. She diminishes the impact of his violence

       on Children by saying they were too young to remember or were asleep at the




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1328 | January 14, 2021   Page 6 of 12
       time. And she continues to allow Father contact with Children in contravention

       of court orders intended to protect them from Father’s violence.


[11]   Although the trial court may have used some questionable language in

       describing Mother’s situation,2 Mother’s rights have not been terminated

       because she is a survivor of violence. Rather, Mother’s long-standing inability

       to distance herself from her abuser and provide children with a home free from

       violence spurred termination. In its conclusions, the trial court observed:


                Although it is true that Mother made some progress in the case,
                her safety and security is at risk because of [Father]’s refusal to
                seek treatment and her repeated unwillingness to cut him out of her life.
                Because he failed to avail himself of services offered to him and
                has abandoned the Children in the process, the Court finds
                Mother’s continued involvement with Father dangerous, neglectful,
                and a continuing barrier to reunification.


       Appellant’s App. Vol. II p. 180 (emphases added). Mother may not have

       instigated the violence, but she failed to make lasting efforts to provide Children

       with a safe home. Without treatment, Father is a bomb that could go off at any

       moment, and Mother often placed Children within the blast radius.




       2
        When terminating parental rights of a parent based on their failure to remove children from an abusive
       environment, trial courts should be wary of using language that does not accurately reflect the dynamics of
       abusive relationships. Indeed, abusive relationships are not a “lifestyle” and victims do not “choose” abuse.
       Appellant’s App. Vol. II, pp. 176, 179. Though trial courts must put the safety of the children first, we
       encourage trial court judges to avoid language that blames victims for the abuse they suffer. The National
       Coalition Against Domestic Violence is a valuable resource for those looking to update their understanding
       of abusive relationships.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1328 | January 14, 2021                  Page 7 of 12
[12]   Mother alleges she did make some efforts, doing “everything requested by DCS

       to reunify with her children.” Appellant’s Br. p. 18. Though Mother diligently

       participated in counseling sessions and visitations, the trial court found she was

       overall noncompliant with the dispositional decree. Appellant’s App. Vol. II p.

       169. She failed to comply with the trial court’s other orders, including adhering

       to no-contact orders, providing a safe home for her children, and finding steady

       employment. Exs. Vol. III, pp. 210-12.


[13]   Most significantly, Mother continued her contact with Father despite his

       unwillingness to change. Among other things, Mother facilitated contact

       between Father and Children outside the therapeutic setting. She allowed

       Children to FaceTime Father in violation of a court order. She posted pictures

       with him on Facebook. All the while, she knew Father had not sought the help

       she acknowledges he needs. Mother’s therapist at DCS testified that, although

       Mother understands the importance of gaining independence from Father, she

       has so far been unable to “put [that understanding] into action.” Tr. Vol. II p.

       51. As another DCS worker put it, Mother “can say the words, but her actions

       in her life reflect differently.” Tr. Vol. II p. 167. Even during the termination

       hearing, Mother continued to make excuses for Father’s behavior and asserted

       that she plans to co-parent with him. Id. at 45. She continued to demonstrate a

       lack of understanding of the issues leading to termination of her parental rights.


[14]   Mother’s stilted progress may be a reflection of how effective Father’s abuse has

       been. Abusers often alienate their victims from broader support networks,

       cultivate a sense of helplessness in their victims, and use finances to solidify

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1328 | January 14, 2021   Page 8 of 12
       control. Dynamics of Abuse, National Coalition Against Domestic Violence,

       https://www.ncadv.org/dynamics-of-abuse (last visited Dec. 18, 2020). It takes

       time for victims to extricate themselves from their abuser’s control. But in the

       context of parental rights termination cases, children are our governing

       concern. They need a safe place to grow up. Simply stated, children cannot wait

       indefinitely for their parents to work toward preservation or reunification—and

       courts “need not wait until the child is irreversibly harmed such that the child’s

       physical, mental, and social development is permanently impaired before

       terminating the parent-child relationship.” In re E.M., 4 N.E.3d 636, 648 (Ind.

       2014) (citing In re K.T.K., 989 N.E.2d 1225, 1235 (Ind. 2013)). Children have

       already suffered: six-year-old A.C. has seen a therapist to “process the trauma

       that she’s been in.” Tr. Vol. II p. 129.


[15]   Trial courts must consider a parent’s fitness at the time of the termination

       hearing, as well as any past behavior. R.H., 892 N.E.2d at 150. Evidence that

       Mother continues to see Father, though he has not made any effort to improve

       his behavior, supports the court’s dual determinations that there is a reasonable

       likelihood the conditions leading to Children’s removal will not be remedied

       and that continuing a relationship with Mother poses a threat to Children.

       Although we are sympathetic to Mother’s difficulties in distancing herself from

       her abuser, the purpose of these proceedings is to protect Children. X.S. v. Ind.

       Dep’t of Child Servs., 117 N.E.3d 601, 605 (Ind. Ct. App. 2018).


[16]   The evidence shows Children need more than Mother is currently able to

       provide. R.H., 892 N.E.2d at 150 (“Parental rights may be terminated when

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1328 | January 14, 2021   Page 9 of 12
       parties are unable or unwilling to meet their responsibilities.”). Despite her

       participation in services, Mother is still unable to provide the children with an

       environment free from domestic abuse. She still makes excuses for her abuser.

       And she still cannot demonstrate the skills necessary to overcome her long

       history with domestic violence. Based on Mother's lack of progress in gaining

       independence from her abuser, we conclude that the trial court did not err in

       finding that there was a reasonable probability that the conditions that led to

       Children’s removal would not be remedied and that the relationship poses a

       threat to children’s wellbeing. Accordingly, the trial court’s conclusions were

       not clearly erroneous. See, cf., In re O.G., 65 N.E.3d 1080 (Ind. Ct. App. 2016)

       (reversing the termination of mother’s parental rights because she meaningfully

       engaged in services and ended her relationship with her abusive partner).


                         II. Best Interests and Satisfactory Plan
[17]   Mother also argues that termination is not in Children’s best interests and

       contests DCS’s plan for placement because she believes Father will be able to

       continue his relationship with Children. Children currently live with their

       paternal grandmother in Kansas, and DCS plans to adopt Children into that

       home permanently. Grandmother has expressed a desire for her son, Father, to

       live in Kansas, too.


[18]   We are troubled by the potential for Father to reunite with Children when

       Mother—the woman he serially abused—may never get that chance. After all,

       Mother lives in Indiana with her two other children, whose fathers also reside


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1328 | January 14, 2021   Page 10 of 12
       here. The two children in this case now reside with the parent of her abuser,

       creating an opening for Father to build a meaningful bond with the children if

       he so chooses. We are not unsympathetic to Mother’s complaint that this result

       seems fundamentally unfair. But our focus is on Children, not Mother. Our role

       on appeal is to determine whether the lower court erroneously found

       termination in Children’s best interest. In performing this task, we do not

       substitute our judgment for that of the trial court. Best v. Best, 941 N.E.2d 499,

       504 (Ind. 2011). R.S., 56 N.E.3d at 628. When determining the best interests of

       a child, the trial court looks at the totality of evidence. In re D.D., 804 N.E.2d

       258, 267 (Ind. Ct. App. 2004). Ultimately, the child’s interests trump those of

       the parents. Id.


[19]   The Court Appointed Special Advocate in this case testified that adoption into

       Grandmother’s home is in Children’s best interest. Tr. Vol. II p. 190.

       Grandmother has cared for Children for a significant portion of their lives. The

       trial court found Children have adjusted to their home with her in Kansas.

       Appellant’s App. Vol. II p. 173. And although Grandmother wants Father to

       move to Kansas, she testified she would not let her son interact with Children

       without first engaging in services. Tr. Vol. II p. 127.


[20]   This evidence, along with that discussed in Part I, supports the trial court’s

       conclusions that termination was in Children’s best interests and the plan for

       Children’s care was satisfactory. Adoption is generally a satisfactory plan, even

       where the adoptive family has not been identified. Lang v. Stark, 861 N.E.2d

       366, 375 (Ind. Ct. App. 2007). Although Mother complains there is no concrete

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1328 | January 14, 2021   Page 11 of 12
       plan to keep Father away from Children in their adoptive home, this level of

       detail is not required. D.D., 804 N.E.2d at 268. The trial court apparently

       believed Grandmother when she said she would protect Children from Father,

       and we defer to such credibility determinations. See id. at 267.


[21]   Because Mother has failed to show that either the findings or the judgment of

       the trial court are clearly erroneous, we affirm.


       Bailey, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-1328 | January 14, 2021   Page 12 of 12